Judgment in favor of plaintiff unanimously reversed on the law, on the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with $50 costs to defendant-appellant, unless plaintiff stipulates to accept, in lieu of the award by verdict, the sum of $7,500, in which event the judgment is modified to that extent and, as so modified, affirmed, with $50 costs to appellant. In this personal injury negligence action it is evident that the jury verdict is grossly excessive and that a verdict in excess of $7,500 is not warranted on the record. Settle order on notice. Concur — Botein, P. J., Breitel, Yalente, McNally and Stevens, JJ.